 


109 HR 89 IH: Airline Consumer Protection Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 89 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require air carriers to honor tickets for bankrupt air service. 
 
 
1.Short titleThis Act may be cited as the Airline Consumer Protection Act of 2005. 
2.Air Carriers Required to Honor Tickets for Suspended Service 
(a)In GeneralEach air carrier that provides scheduled air transportation on a route shall provide, to the extent practicable, air transportation to passengers ticketed for air transportation on that route by any other air carrier that suspends, interrupts, or discontinues air passenger service on the route by reason of insolvency or bankruptcy of the other air carrier. 
(b)Passenger ObligationAn air carrier is not required to provide air transportation under subsection (a) to a passenger unless that passenger makes alternative arrangements with the air carrier for such transportation within 60 days after the date on which that passenger's air transportation was suspended, interrupted, or discontinued (without regard to the originally scheduled travel date on the ticket).  
 
